Citation Nr: 1747130	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO. 10-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to August 1967. The Veteran died in March 2016.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

When this matter was initially before the Board in February 2012, the Board denied the Veteran's claim for entitlement to service connection for COPD. In a separate decision, issued the same day, the Board remanded for further development a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). The Veteran appealed the Board's denial for entitlement to service connection for COPD to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to an April 2017 Order, the Court vacated the February 2015 Board decision and dismissed the Veteran's claim based on his death. With respect to his claim for TDIU, a March 2016 rating decision granted entitlement to TDIU. 


FINDING OF FACT

In March 2016, the Board was notified by the Department of Veterans Affairs (VA) that the appellant died in March 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


		
CAROLINE B. FLEMING
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


